This is a criminal prosecution under Section 3331, Revised Statutes 1919, by indictment, wherein defendant is charged with having bought and received, in Atchison County, Missouri, on the first day of November, 1921, two hogs, weighing 125 to 150 pounds each, belonging to and stolen from John P. Lynn and James F. Prather, a co-partnership doing business under the firm name and style of Lynn  Prather. The defendant was arraigned, entered a plea of not guilty and, on his application, the case was transferred to Andrew County, where the defendant was tried in the circuit court thereof, and a verdict of guilty returned by the jury, fixing his punishment at imprisonment in the penitentiary for two years. Motions for a new trial and in arrest of judgment were filed, overruled, defendant duly sentenced, and judgment entered in conformity to the verdict of the jury, from which said judgment defendant appealed to this court.
The testimony in behalf of the State tended to prove that defendant, J.F. Gowdy, a farmer living near Tarkio, in Atchison County, bought eleven or twelve hogs in the fall of 1921, from Lee Gowdy, a cousin of defendant, and paid him $105 therefor, on a basis of market price of so much per pound, but without weighing them; that two farmers, John P. Lynn and J.F. Prather, in the fall of 1921, and some time prior thereto, were operating in partnership a large farm, known as Ranch 9, in Atchison County aforesaid, near Tarkio, and owned together, including other kind of stock, something like 150 hogs, of various colors, and weighing approximately about 150 pounds each; that Mr. Mitchell was foreman of said *Page 358 
Ranch 9, had charge of the above hogs, attended to the feeding of same, and counted them every week; that some time prior to November 1, 1921, Mitchell missed six of said hogs, and after considerable search was unable to find them; that one George Keever testified he and Earl Fox went to Ranch 9 one night prior to November 1, 1921, between nine and ten o'clock, in a Buick six touring car, and while there caught and loaded two or three hogs from the Lynn  Prather herd and put them in a field on Ranch 8, on which defendant was then living and while in his charge; that they had no authority to take said hogs; that Earl Fox accompanied George Keever to Ranch 9, on the night aforesaid, and testified that he assisted in taking said hogs, and that the Buick car which they used belonged to D.A. Gowdy, father of Lee Gowdy; that previous arrangements had been made with defendant about taking hogs to his place, for which defendant was to pay the market price; that some time after the delivery of the above hogs, defendant gave Fox between $80 and $100, which was divided between Fox and Lee Gowdy.
It appears from the testimony of J.W. Hanna, Roy Chastain and W.P. Capper, that they were present and heard defendant asked, at different times and places, if he did not know at the time he got the hogs from Lee Gowdy, Earl Fox and George Keever, that they were stolen, and his reply was, "I had a damn good idea they were."
It appears from the evidence that defendant paid for the hogs, about ninety dollars in cash, and indorsed a check for twenty dollars, instead of paying with a check against the partnership funds of his firm, as was their custom and partnership agreement. Nor was his partner, Mr. Hanna, ever charged with any part of the purchase price of said hogs.
The testimony in behalf of defendant tended to show that his general reputation for honesty and fair dealing and as to his being a law-abiding citizen, up to the time of the above trouble, was good.
The defendant, a young man thirty years of age, testified, in substance, that he was spending Saturday night *Page 359 
and Sunday, about September 1, 1921, with his father in Tarkio, when he was hailed by his cousin, Lee Gowdy, who asked him if he wanted to buy some stock hogs; that he answered in the affirmative; that Lee Gowdy asked him what he would pay, and defendant told him the market price, which was then about eight and a half or nine cents per pound; that Lee Gowdy agreed to deliver the hogs at defendant's place, and did deliver the same about the middle of September, 1921, while defendant was at St. Joseph; that defendant looked the hogs over on Saturday following their delivery; that Lee came to defendant's farm on the following Monday and they "dollared" the price off on the hogs on a basis of about 100 to 110 pounds each at $9 per head, which amounted to $105 for the bunch; that he endorsed a $20 check to Lee, and paid the balance in cash, afterwards, to Earl Fox, in Tarkio, and directed Fox to give it to Lee, but did not think he said at the time of doing so, "Here is your damn money." The defendant denied saying at any time, or at any place, that "I had a damn good idea they were stolen."
The defendant, during the progress of the case in the trial court, filed a plea in abatement and a motion to quash the indictment, both of which were overruled.
The plea in abatement, motion to quash the indictment, the instructions and rulings of the court will be considered, as far as necessary, in the opinion.
I. It is contended by appellant, that the trial court erred in overruling his plea in abatement and motion to quash the indictment.
The evidence of appellant in support of said plea and motion to quash, indicates that at the August term, 1921, of the Atchison Circuit Court, before whom this cause was then pending, there was caused to be duly impaneled in said court, a grand jury; that afterwards on the last day of said August term, 1921,Grand  being the 6th day of September, 1921, the Atchison CircuitJury.  Court entered in said cause in reference to said grand jurors, the following order: "They are thereupon *Page 360 
excused by the court until the further order of the court." The next term of the Atchison Circuit Court began on November 28, 1921. On December 1, 1921, the members of said August grand jury — except Mr. Marshall, who had been excused — reported to the court for further grand jury service. Mr. Marshall's place was filed by Mr. L.H. Luckhardt. As the grand jury was about to begin its work, one of the special prosecutors raised the question as to the right of said grand jury to proceed with its work at the November term, 1921, of said court. Thereupon the judge of the Atchison Circuit Court, while the latter was in session, on said December 1, 1921, orally directed the clerk of said court to enter orders for the convening of a new grand jury, and changing the record of the August term, so as to make it show that the grand jury had been discharged as to the August term, 1921. A special venire facias was thereupon issued, and delivered to the sheriff of said county, on December 1, 1921. It was served on said day and the grand jurors thus summoned, were sworn and set to work on the same day.
Although, as above stated, the judge in open court, orally directed said clerk to enter the above-mentioned orders on the court records on December 1, 1921, the clerk did not do so on said date, and the court record remained silent as to said orders until about the 14th day of December, 1921, when the clerk discovered he had failed to enter said orders of record, and thereupon on or about said date, entered in the court record the following:
"It appearing to the court that the further services of a grand jury is needed at this term of court, it is ordered that the clerk of this court issue a venire to the sheriff of this county, commanding the sheriff to summons twelve good and lawful men, drawn from the body of Atchison County, to appear at the court house, in the city of Rockport, at nine o'clock, Thursday, December 1, 1921, to serve as grand jurors."
The indictment herein, was returned on December 10, 1921, a warrant was issued for the arrest of defendant *Page 361 
on the same day, and served on appellant December 26, 1921. On February 14, 1923, defendant filed in the Andrew Circuit Court the plea in abatement and motion to quash said indictment above mentioned, which were overruled on February 19, 1923, and the trial commenced before a jury.
It is insisted by appellant that the grand jury selected at the August term had no legal existence as such, on the 1st day of December, 1921, after the commencement of the November term, 1921. We are cited to the case of State v. Brown,195 Mo. App. 590-1-2, 194 S.W. 1069, in support of this contention.
It is unnecessary, in view of the record aforesaid, to consider this question, as the grand jurors who returned the above indictment were summoned and acted under the oral orders of the court aforesaid, calling for a special venire to appear on December 1, 1921, during the November term, 1921, of said court.
II. It is claimed by appellant, that the grand jury selected on the 1st day of December, 1921, during the November term of said court, had no legal existence and that all of its proceedings in respect to the above indictment are coram nonOrder for judice and void. It is insisted that Section 28 ofGrand Jury:    Article II of our present Constitution, asEntered After  interpreted by Section 6614, Revised StatutesIndictment.    1919, means that the order convening a grand jury must be entered of record before the grand jury is convened and assumes to act.
Section 28 of Article II of our Constitution reads as follows: "The right of trial by jury, as heretofore enjoyed, shall remain inviolate; . . . Hereafter, a grand jury shall consist of twelve men, any nine of whom concurring may find an indictment or a true bill; Provided, however, that no grand jury shall be convened except upon an order of a judge of a court having the power to try and determine felonies; but when so assembled such grand jury shall have power to investigate and return indictments for all character and grades of crime." *Page 362 
Section 6614, Revised Statutes 1919, provides for the carrying into effect the provisions of Section 28 of Article II supra, in respect to the convening of grand juries, etc.
Appellant contends that the word "order" used in Section 28 of Article two means an order entered of record, and that all orders not thus entered are void. We are cited by appellant to an array of authorities in this State, which hold, in legal effect, that the acts and proceedings of the circuit court could only be shown by its record, under the circumstances detailed in said respective cases.
Giving to appellant the benefit of his contentions, in respect to above matter, can it be said, that the convening of the grand jury in this case was void? It is elementary law in this State that our circuit courts exercise common-law jurisdiction, and are vested by Section 3 of Article 4 of our Constitution with general supervision over all inferior courts. It is likewise true that during the term of the circuit court in which proceedings are had, they are within the breast of the court and can be corrected or set aside by the court during such term, on its own motion. The circuit court, during said term, can cause to be entered of record, any oral order relating to the business of said court, make during said term, as of date on which said oral order was made. In other words, the oral order for a grand jury made by the court at the November term, 1921, remained in the breast of the court during said term, and was properly entered on the court record by the clerk, on December 14, 1921, as of date, December 1, 1921, when said oral order was made. The case, therefore stands as if the circuit clerk, on December 1, 1921, had entered of record the order for the grand jury which returned the indictment in this case. [Rottmann v. Schmucker, 94 Mo. l.c. 144; Scott v. Smith, 133 Mo. l.c. 621-3; Aull v. St. Louis Trust Co., 149 Mo. l.c. 13-14 and cases cited; Ewart v. Peniston,233 Mo. 695; Craton v. Huntzinger, 187 S.W. (Mo.) l.c. 53; Shuck v. Lawton, 249 Mo. l.c. 173.] *Page 363 
In Aull v. St. L.T. Co., 149 Mo. l.c. 14, Judge BURGESS, in considering this subject, very clearly and correctly states the established law of this State as follows:
"In speaking of the power of these courts over their judgments in Rottmann v. Schmucker, 94 Mo. loc. cit. 144, it is said: `That a court of general jurisdiction, proceeding according to the course of the common law, has unlimited power during the whole of the term over its judgments rendered at such term, is a rule of universal application. [Freeman on Judgments, sec. 90.] Until the end of the term its judgments are in the breast of the court, and may be modified, vacated, or set aside, as justice demands, becoming absolute only upon the adjournment of the court for that term, and no good reason is perceived why the same rule should not apply to those judgments of the probate court, whose verity is as unquestionable after they become absolute as those of the circuit court — citing Caldwell v. Lockridge, 9 Mo. 362; Price v. Johnson Co., 15 Mo. 433; State ex rel. v. Treasurer of Callaway Co., 43 Mo. 228; Bartling v. Jamison, 44 Mo. 141; McCabe v. Lewis, 76 Mo. 296."
The above quotation is fully sustained by the other authorities just cited, as well as by numerous opinions of our courts of appeals.
In view of the foregoing, we are of the opinion, that the trial court committed no error in overruling appellant's plea in abatement and motion to quash the indictment.
III. Appellant charges that: "The court erred in giving instruction numbered 8, at the request of the State, over the objections and exceptions of the defendant, in that said instruction did not require the jury to find the defendant did actually know the hogs were stolen."
Said Instruction 8 and the one numbered 11, given at the instance of defendant, read as follows:
"8. By the term `knowing' that the property was stolen, as used in these instructions, means such knowledge and information, if any, in the possession of the defendant *Page 364 
at the time he received the stolen property, if you find and believe he did receive the stolen property, as would cause defendant, under the circumstances which you believe defendant received the property, if you find he did, to believe and be satisfied that the property had been stolen.
"11. The court instructs the jury that before you can find the defendant guilty, you must find from the evidence beyond reasonable doubt that at the time of buying and receiving the two Lynn  Prather hogs mentioned in the evidence, if you find he did so buy and receive them, he had actual knowledge that they had been stolen; and, in this connection, you are further instructed that the mere naked fact of the possession of said hogs by the defendant raises no presumption that the defendant knew said hogs had been stolen."
These instructions are not in conflict with each other, and properly declared the law.
The case of State v. Ebbeler, 283 Mo. l.c. 59, and following, cited by defendant, does not condemn the instruction complained of, nor is its correctness challenged by any of the other cases cited by appellant. The instruction in the Ebbeler case complained of was numbered 2, and read as follows:
"By the term `knowing' that the property was stolen is not meant absolute personal and certain knowledge on the part of the defendant that the property mentioned in the indictment had been stolen, but such knowledge and information in his possession at the time he received the same, if you believe he did receive it, as would put a reasonably prudent man, exercising ordinary caution, on his guard and would cause such a man exercising such caution, and under circumstances which you believe defendant received the property, to believe and be satisfied that the property had been stolen.
"The mere naked fact of the possession of said property by the defendant raises no presumption that the defendant knew that said property had been stolen by another." *Page 365 
The most casual reading of said Instruction 8, in connection with the authorities cited by appellant, will indicate that it does not contain the language criticised in said cases. No jury could be misled by said instructions numbered 8 and 11, whether considered separately, or in conjunction with each other. They both refer to actual knowledge on the part of appellant, that the property was stolen, and neither authorizes a conviction, on what a reasonably prudent man, other than defendant, would have done under the circumstances of the case. The above assignment is accordingly overruled.
IV. We have carefully read, and fully considered, the evidence, instructions and rulings of the court, as shown in the transcript and the respective briefs of counsel. We are of the opinion that there was substantial evidence offered at the trial to sustain the conviction; that the instructions given by the court fairly and properly presented the law of the case to the jury; that no adverse rulings were made of which defendant can legally complain, and that the appellant has had a fair and impartial trial before an unprejudiced jury. The judgment below is accordingly affirmed. Higbee, C., concurs.